RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NOS. A-3192-17T2
                                                                     A-3193-17T2

NEW JERSEY DIVISION
OF CHILD PROTECTION
AND PERMANENCY,

           Plaintiff-Respondent,

v.

A.A.W. and J.L.D.,

     Defendants-Appellants.
_____________________________

IN THE MATTER OF THE
GUARDIANSHIP OF J.L.W.,

     a Minor.
_____________________________

                    Submitted February 6, 2019 – Decided March 20, 2019

                    Before Judges Nugent, Reisner and Mawla.

                    On appeal from Superior Court of New Jersey,
                    Chancery Division, Family Part, Essex County, Docket
                    No. FG-07-0224-17.
            Joseph E. Krakora, Public Defender, attorney for
            appellant A.A.W. (Christine Olexa Saginor, Designated
            Counsel, on the briefs).

            Joseph E. Krakora, Public Defender, attorney for
            appellant J.L.D. (Patricia A. Nichols, Assistant Deputy
            Public Defender, of counsel and on the briefs).

            Gurbir S. Grewal, Attorney General, attorney for
            respondent (Jason W. Rockwell, Assistant Attorney
            General, of counsel; Merav Lichtenstein, Deputy
            Attorney General, on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minor (Nancy P. Fratz, Assistant Deputy
            Public Defender, on the brief).

PER CURIAM

      Following a guardianship trial in which the Division of Child Protection

and Permanency introduced 102 exhibits and undisputed expert testimony, and

defendants produced a single exhibit and no testimony, the trial court concluded

the Division had clearly and convincingly established it was in the best interest

of the child, J.L.W., to terminate defendants' parental rights.       On appeal,

defendant J.L.D. raises the following arguments:

            THE TRIAL COURT’S OPINION FAILED TO
            SATISFY R. 1:7-4 AS IT DID NOT CONTAIN
            FINDINGS OF FACT OR CONCLUSIONS OF LAW
            CONSISTENT WITH EITHER THE TRIAL
            EVIDENCE OR THE RELEVANT STATUTORY
            AND CASE LAW IN ORDER TO JUSTIFY AN
            AWARD OF GUARDIANSHIP TO PLAINTIFF AND

                                                                         A-3192-17T2
                                       2
           BECAUSE THE TRIAL COURT ERRONEOUSLY
           TRIED TO FIT THE SQUARE PEG OF FAMILIES IN
           NEED OF SERVICES INTO THE ROUND HOLE OF
           BEST INTEREST OF THE CHILD GUARDIANSHIP.

                 The Rights and Interests of Families in
                 Need of Services Are Not Properly
                 Adjudicated in the Crucible of 4-Prong
                 Best Interest Analysis.

                 Families in Need of Services Do Not
                 Involve the History of Harm or Fault
                 Required for the 1st Prong.

                 Families in Need of Services Are Not
                 Required to Cure Family Needs as Under
                 the 2nd Prong.

                 Families in Need of Services Are Entitled
                 to More, and More Effective, Reasonable
                 Efforts Than Required for the 3rd Prong.

                 Families in Need of Services, Without the
                 Reasonable Efforts Contemplated Under
                 that Statute, Are Impeded, by Plaintiff,
                 From Achieving a Bond that Would
                 Survive 4th Prong Analysis.

Defendant A.A.W. raises the following points:

POINT I
           The Trial Court Erred In Holding That The Division
           Proved By Clear And Convincing Evidence That
           A.A.W. Ever Harmed His Daughter Or Subjected Her
           To A Substantial Risk Of Harm.




                                                                A-3192-17T2
                                     3
POINT II
            The Trial Court Erred In Holding That The Division
            Proved By Clear And Convincing Evidence That
            A.A.W. Was Unwilling Or Unable To Eliminate Any
            Perceived Harm To His Daughter Because He
            Complied With All Services For Which There Was A
            Sufficient Basis.

                  A. The Trial Court Erred When It
                  Considered Evidence Of The Division’s
                  Psychological Expert Opinion When That
                  Expert Did Not Testify At Trial. This
                  Amounts To A Denial Of Due Process.

POINT III
            The Trial Court Erred In Holding That A.A.W. Was
            Provided With Services Reasonably Calculated To
            Assist Him In Reunification With His Daughter.

POINT IV
            The Trial Court Erred In Holding That The Division
            Proved By Clear And Convincing Evidence That
            Termination Of A.A.W.’S Parental Rights Serves
            The Best Interests Of The Child Because The
            Division’s Expert Formed His Opinion Based On An
            Incomplete Record Of A.A.W.’S Relationship With His
            Daughter.

      We affirm, substantially for the reasons expressed by Judge Linda Lordi

Cavanaugh in her thorough, thoughtful, and well-reasoned decision. Judge

Cavanaugh carefully analyzed each of the four statutory criteria that codify the

best interests standard, N.J.S.A. 30:4C-15.1(a)(1)-(4).      The guardianship

judgment she entered is based on findings of fact that are adequately supported


                                                                        A-3192-17T2
                                       4
by the evidence, Rule 2:11-3(e)(1)(A), and her legal conclusions are sound.

Defendants' arguments to the contrary are without sufficient merit to warrant

further discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                      A-3192-17T2
                                       5